Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Note that the independent claims do not require the baffle to be a non-monolithic, non-unitary element, where the tube and the attachment portion are separate discrete elements. Considering that the welding is a product by process limitation, a unitary, one-piece, monolithic insert reads on the claims.

Claim interpretation
Claim 14 recites “A baffle for an airfoil” in the preamble. “for an airfoil” is interpreted as intended use. The claim further recites: a tube configured to extend in an internal core cavity of an airfoil; and an attachment portion having a flange ring configured to be affixed to a land region of a platform of the airfoil. The expressions after “configured to” require the tube and the attachment portion to be able to be used in the given circumstances, which applies to most tubes and attachment portions. Hence, a tube with a flange ring could read on this claim.

Claim Objections
Claim 14 is objected to because of the following informalities:  There are two instances of “an airfoil” followed by a “the airfoil”. Change the second “an airfoil” to “the airfoil”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10, 11, 13-16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Uechi et al. (US 2013/0315725), referred to hereafter as Uechi.
With regard to claim 1, Uechi discloses an airfoil comprising: an airfoil section having an airfoil wall defining leading and trailing ends and first and second sides joining the leading and trailing ends (Fig. 2, 5), the first and second sides spanning in a longitudinal direction between first and second ends (Fig. 2, 5), the airfoil wall circumscribing an internal core cavity (Fig. 2); a platform attached with the first end of the airfoil wall (Fig. 5-10), the platform including an opening that opens into the internal core cavity and a land region circumscribing the opening (Fig. 6-10); and a baffle (71, 81, 91) formed of a tube and an attachment portion (Fig. 6-10), the tube extending in the internal core cavity and the attachment portion having a flange ring (72, 82, 92) affixed to the platform at the land region (Fig. 6-10).

With regard to claim 2, Uechi further discloses that the tube and the attachment portion are connected to each other at a weld joint ([0065], [0072]).
The limitation “connected to each other at a weld joint” is being treated as a product by process limitation; that is that the connection is made by welding.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  This rejection under 35 U.S.C. 102 is proper because the “patentability of a product In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Here, the structure implied by the step is merely the formation of a connection which is taught by Uechi. See MPEP 2113. The process of welding does not appear to change the structure of baffle and thus does not impart a different structure. Hence, any joint or connection in the prior art reads on the limitation of weld joint.

With regard to claim 3, Uechi further discloses that the tube and the attachment portion overlap at the weld joint (Fig. 7, [0065]).

With regard to claim 4, Uechi further discloses that the weld joint is continuous around the tube (Fig. 6, [0065], [0072]).

With regard to claim 5, Uechi further discloses that the attachment portion includes a tapered neck portion, and the tapered neck portion is connected to the tube at the weld joint (Fig. 7, tapered from where arrow 72 points to, to the end where 72a is).

With regard to claim 6, Uechi further discloses that the tube and the tapered neck portion overlap at the weld joint (Fig. 7, [0065]).

With regard to claim 10, Uechi further discloses that the flange ring has four perimeter apexes (see the shape of 62 in Fig. 2).

With regard to claim 11, Uechi further discloses that the attachment portion includes a tapered neck portion, and the tapered neck portion and the tube are connected to each other at a weld joint (Fig. 7, tapered from where arrow 72 points to, to the end where 72a is).
The limitation “connected to each other at a weld joint” is being treated as a product by process limitation; that is that the connection is made by welding.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  This rejection under 35 U.S.C. 102 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Here, the structure implied by the step is merely the formation of a connection which is taught by Uechi. See MPEP 2113. The process of welding does not appear to change the structure of baffle and thus does not impart a different structure. Hence, any joint or connection in the prior art reads on the limitation of weld joint.

With regard to claim 13, Uechi discloses a gas turbine engine comprising: a compressor section; a combustor in fluid communication with the compressor section; and a turbine section in fluid communication with the combustor (Fig. 4, [0038]), the turbine section having a turbine airfoil that includes an airfoil section ([0043]) having an airfoil wall defining leading and trailing ends and first and second sides joining the leading and trailing ends (Fig. 2, 5), the first and second sides spanning in a longitudinal 

With regard to claim 14, Uechi discloses a baffle (71, 81, 91) for an airfoil, comprising: a tube configured to extend in an internal core cavity of an airfoil (Fig. 6-10); and an attachment portion having a flange ring (72, 82, 92) configured to be affixed to a land region of a platform of the airfoil (Fig. 5-10).

With regard to claim 15, Uechi further discloses that the tube and the attachment portion are connected to each other at a weld joint ([0065], [0072]).
The limitation “connected to each other at a weld joint” is being treated as a product by process limitation; that is that the connection is made by welding.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  This rejection under 35 U.S.C. 102 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Here, the structure implied by the step is merely the formation of a 

With regard to claim 16, Uechi further discloses that the attachment portion includes a tapered neck portion, and the tapered neck portion is connected to the tube at the weld joint (Fig. 7, tapered from where arrow 72 points to, to the end where 72a is).

With regard to claim 18, Uechi further discloses that the flange ring has four perimeter apexes (see the shape of 62 in Fig. 2).

With regard to claim 19, Uechi further discloses that the attachment portion includes a tapered neck portion, and the tapered neck portion and the tube are connected to each other at a weld joint (Fig. 7, tapered from where arrow 72 points to, to the end where 72a is).
The limitation “connected to each other at a weld joint” is being treated as a product by process limitation; that is that the connection is made by welding.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  This rejection under 35 U.S.C. 102 is proper because the “patentability of a product In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Here, the structure implied by the step is merely the formation of a connection which is taught by Uechi. See MPEP 2113. The process of welding does not appear to change the structure of baffle and thus does not impart a different structure. Hence, any joint or connection in the prior art reads on the limitation of weld joint.
--------------------------------------------------------------------------------------------------------------------
Claims 1-7, 10, 11, 13-16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kercher (US 3,301,527).
With regard to claim 1, Kercher discloses an airfoil comprising: an airfoil section having an airfoil wall defining leading and trailing ends and first and second sides joining the leading and trailing ends (Fig. 1-4), the first and second sides spanning in a longitudinal direction between first and second ends, the airfoil wall circumscribing an internal core cavity (34, Fig. 3, 4); a platform attached with the first end of the airfoil wall (Fig. 1, 2, 4), the platform including an opening that opens into the internal core cavity and a land region circumscribing the opening (Fig. 2, 4); and a baffle (combination of 28 and 30) formed of a tube (28) and an attachment portion (32), the tube extending in the internal core cavity and the attachment portion having a flange ring affixed to the platform at the land region (Fig. 4).

With regard to claim 2, Kercher further discloses that the tube and the attachment portion are connected to each other at a weld joint (Col. 3; lines 9-16).
The limitation “connected to each other at a weld joint” is being treated as a product by process limitation; that is that the connection is made by welding.  As set In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Here, the structure implied by the step is merely the formation of a connection which is taught by Kercher. See MPEP 2113. The process of welding does not appear to change the structure of baffle and thus does not impart a different structure. Hence, any joint or connection in the prior art reads on the limitation of weld joint.

With regard to claim 3, Kercher further discloses that the tube and the attachment portion overlap at the weld joint (Fig. 4).

With regard to claim 4, Kercher further discloses that the weld joint is continuous around the tube (Col. 3; lines 9-16).

With regard to claim 5, Kercher further discloses that the attachment portion includes a tapered neck portion, and the tapered neck portion is connected to the tube at the weld joint (Fig. 4, the attachment portion 30 is tapered from the top to its lower end at the joint).

With regard to claim 6, Kercher further discloses that the tube and the tapered neck portion overlap at the weld joint (Fig. 4).

With regard to claim 7, Kercher further discloses that the tube defines a first tube end and a second tube end, the first tube end is connected in the weld joint, and further comprising a cover (32) connected to the second tube end (Fig. 4, Col. 3; lines 9-12).

With regard to claim 10, Kercher further discloses that the flange ring has four perimeter apexes (Fig. 3).

With regard to claim 11, Kercher further discloses that the attachment portion includes a tapered neck portion, and the tapered neck portion and the tube are connected to each other at a weld joint (Fig. 4, the attachment portion 30 is tapered from the top to its lower end at the joint. Col. 3; lines 9-16).
The limitation “connected to each other at a weld joint” is being treated as a product by process limitation; that is that the connection is made by welding.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  This rejection under 35 U.S.C. 102 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Here, the structure implied by the step is merely the formation of a 

With regard to claim 13, Kercher discloses a gas turbine engine comprising: a compressor section; a combustor in fluid communication with the compressor section; and a turbine section in fluid communication with the combustor (Col. 1; line 12-14, these are inherent in jet engines), the turbine section having a turbine airfoil that includes an airfoil section having an airfoil wall defining leading and trailing ends and first and second sides joining the leading and trailing ends (Fig. 1-4), the first and second sides spanning in a longitudinal direction between first and second ends (Fig. 1-4), the airfoil wall circumscribing an internal core cavity (34, Fig. 3, 4), a platform attached with the first end of the airfoil wall (Fig. 1, 2, 4), the platform including an opening that opens into the internal core cavity and a land region circumscribing the opening (Fig. 2, 4), and a baffle (combination of 28 and 30) formed of a tube (28) and a continuous flange (Fig. 4), the tube extending in the internal core cavity and the continuous flange being affixed to the platform at the land region (Fig. 4).

With regard to claim 14, Kercher discloses a baffle for an airfoil, comprising: a tube (28) configured to extend in an internal core cavity of an airfoil (Fig. 4); and an attachment portion (32) having a flange ring configured to be affixed to a land region of a platform of the airfoil (Fig. 4).

With regard to claim 15, Kercher further discloses that the tube and the attachment portion are connected to each other at a weld joint (Col. 3; lines 9-16).
The limitation “connected to each other at a weld joint” is being treated as a product by process limitation; that is that the connection is made by welding.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  This rejection under 35 U.S.C. 102 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Here, the structure implied by the step is merely the formation of a connection which is taught by Kercher. See MPEP 2113. The process of welding does not appear to change the structure of baffle and thus does not impart a different structure. Hence, any joint or connection in the prior art reads on the limitation of weld joint.

With regard to claim 16, Kercher further discloses that the attachment portion includes a tapered neck portion, and the tapered neck portion is connected to the tube at the weld joint (Fig. 4, the attachment portion 30 is tapered from the top to its lower end at the joint).

With regard to claim 18, Kercher further discloses that the flange ring has four perimeter apexes (Fig. 3).

With regard to claim 19, Kercher further discloses that the attachment portion includes a tapered neck portion, and the tapered neck portion and the tube are connected to each other at a weld joint (Fig. 4, the attachment portion 30 is tapered from the top to its lower end at the joint. Col. 3; lines 9-16).
The limitation “connected to each other at a weld joint” is being treated as a product by process limitation; that is that the connection is made by welding.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  This rejection under 35 U.S.C. 102 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Here, the structure implied by the step is merely the formation of a connection which is taught by Kercher. See MPEP 2113. The process of welding does not appear to change the structure of baffle and thus does not impart a different structure. Hence, any joint or connection in the prior art reads on the limitation of weld joint.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Uechi et al. (US 2013/0315725), referred to hereafter as Uechi in view of Johnston et al. (US 2010/0129196), referred to hereafter as Johnston.
With regard to claim 7:
Uechi discloses the airfoil of claim 6, as set forth above, and further discloses that the tube defines a first tube end and a second tube end, the first tube end is connected in the weld joint (Fig. 6, 7).
Uechi does not appear to explicitly disclose a cover connected to the second tube end.
However, Johnston, which is in the same field of endeavor of airfoils, teaches an airfoil with baffles formed of tubes and attachment portions (Fig. 1), the tube defines a first tube end and a second tube end, the first tube end is connected to the attachment portion (Fig. 1), and further comprising a cover (120, Fig. 1, 4, 5, 7) connected to the second tube end to prevent cooling fluid from flowing out from the airfoil ([0025], [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the cover of Johnston to the airfoil of Uechi in order to prevent cooling fluid from flowing out from the airfoil, as both references and the claimed invention are directed to airfoil baffles.  Such a modification will have the predictable results of preventing cooling fluid from flowing out from the airfoil and has a reasonable expectation of success as demonstrated by Johnston.
--------------------------------------------------------------------------------------------------------------------
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Uechi et al. (US 2013/0315725), referred to hereafter as Uechi in view of Miller et al. (US 2002/0114696), referred to hereafter as Miller.
With regard to claims 8 and 17: 
Uechi discloses the airfoil and baffle of claims 2 and 15, as set forth above, and further discloses that the tube includes an end connected to the attachment portion at the weld joint (Fig. 6, 7).
Uechi does not appear to explicitly disclose that the tube includes a flared end.
However, Miller, which is in the same field of endeavor of airfoils, teaches an airfoil and a baffle (Fig. 2) formed of a tube (84, 85) connected to an attachment portion (93). Miller further teaches a flared end at the end of the tube (Fig. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to do a simple substitution of one known element for another to obtain predictable results and change the tube end of Uechi with the flare ending of Miller, to obtain the predictable result of creating a baffle for insertion in an airfoil cavity to cool the airfoil, as both references and the claimed invention are directed to airfoil baffles. Such a modification has a reasonable expectation of success as demonstrated by Miller.
--------------------------------------------------------------------------------------------------------------------
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Uechi et al. (US 2013/0315725), referred to hereafter as Uechi in view of Miller et al. (US , as applied to claim 8 above, and further in view of Johnston et al. (US 2010/0129196), referred to hereafter as Johnston.
With regard to claim 9:
The combination of Uechi and Miller discloses the airfoil of claim 8, as set forth above, and further discloses that the tube defines a first tube end and a second tube end, the first tube end is connected in the weld joint (Fig. 6, 7).
The combination of Uechi and Miller does not appear to explicitly disclose a cover connected to an end of the tube opposite the flared end of the tube.
However, Johnston, which is in the same field of endeavor of airfoils, teaches an airfoil with baffles formed of tubes and attachment portions (Fig. 1), the tube defines a first tube end and a second tube end, the first tube end is connected to the attachment portion (Fig. 1), and further comprising a cover (120, Fig. 1, 4, 5, 7) connected to the second tube end to prevent cooling fluid from flowing out from the airfoil ([0025], [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the cover of Johnston to the airfoil of the combination of Uechi and Miller in order to prevent cooling fluid from flowing out from the airfoil, as both references and the claimed invention are directed to airfoil baffles.  Such a modification will have the predictable results of preventing cooling fluid from flowing out from the airfoil and has a reasonable expectation of success as demonstrated by Johnston.
--------------------------------------------------------------------------------------------------------------------
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Uechi et al. (US 2013/0315725), referred to hereafter as Uechi in view of Miller et al. (US 2002/0114696), referred to hereafter as Miller.
With regard to claims 12 and 20: 
Uechi discloses the airfoil and baffle of claims 10 and 18, as set forth above, and further discloses that the tube includes an end connected to the attachment portion at a weld joint (Fig. 6, 7, [0065], [0072]).
Uechi does not appear to explicitly disclose that the tube includes a flared end.
However, Miller, which is in the same field of endeavor of airfoils, teaches an airfoil and a baffle (Fig. 2) formed of a tube (84, 85) connected to an attachment portion (93). Miller further teaches a flared end at the end of the tube (Fig. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to do a simple substitution of one known element for another to obtain predictable results and change the tube end of Uechi with the flare ending of Miller, to obtain the predictable result of creating a baffle for insertion in an airfoil cavity to cool the airfoil, as both references and the claimed invention are directed to airfoil baffles. Such a modification has a reasonable expectation of success as demonstrated by Miller.
The limitation “connected to each other at a weld joint” is being treated as a product by process limitation; that is that the connection is made by welding.  As set forth in MPEP 2113, product by process claims are NOT limited to the In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Here, the structure implied by the step is merely the formation of a connection which is taught by Uechi. See MPEP 2113. The process of welding does not appear to change the structure of baffle and thus does not impart a different structure. Hence, any joint or connection in the prior art reads on the limitation of weld joint.
--------------------------------------------------------------------------------------------------------------------
--------------------------------------------------------------------------------------------------------------------
Claims 8, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kercher (US 3,301,527) in view of Miller et al. (US 2002/0114696), referred to hereafter as Miller.
With regard to claims 8 and 17: 
Kercher discloses the airfoil and baffle of claims 2 and 15, as set forth above, and further discloses that the tube includes an end connected to the attachment portion at the weld joint (Fig. 4).
Kercher does not appear to explicitly disclose that the tube includes a flared end.
However, Miller, which is in the same field of endeavor of airfoils, teaches an airfoil and a baffle (Fig. 2) formed of a tube (84, 85) connected to an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to do a simple substitution of one known element for another to obtain predictable results and change the tube end of Kercher with the flare ending of Miller, to obtain the predictable result of creating a baffle for insertion in an airfoil cavity to cool the airfoil, as both references and the claimed invention are directed to airfoil baffles. Such a modification has a reasonable expectation of success as demonstrated by Miller.

With regard to claim 9, Kercher further discloses a cover (32) connected to an end of the tube opposite the flared end of the tube (Fig. 4).
--------------------------------------------------------------------------------------------------------------------
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kercher (US 3,301,527) in view of Miller et al. (US 2002/0114696), referred to hereafter as Miller.
With regard to claims 12 and 20: 
Kercher discloses the airfoil and baffle of claims 10 and 18, as set forth above, and further discloses that the tube includes an end connected to the attachment portion at a weld joint (Fig. 4, Col. 3; line 9-16).
Kercher does not appear to explicitly disclose that the tube includes a flared end.
However, Miller, which is in the same field of endeavor of airfoils, teaches an airfoil and a baffle (Fig. 2) formed of a tube (84, 85) connected to an attachment portion (93). Miller further teaches a flared end at the end of the tube (Fig. 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to do a simple substitution of one known element for another to obtain predictable results and change the tube end of Kercher with the flare ending of Miller, to obtain the predictable result of creating a baffle for insertion in an airfoil cavity to cool the airfoil, as both references and the claimed invention are directed to airfoil baffles. Such a modification has a reasonable expectation of success as demonstrated by Miller.
The limitation “connected to each other at a weld joint” is being treated as a product by process limitation; that is that the connection is made by welding.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulation of the recited steps, only to the structure implied by the steps.  Once a product appearing to be substantially the same or similar product is found, a 35 U.S.C. § 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  This rejection under 35 U.S.C. 102 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Here, the structure implied by the step is merely the formation of a connection which is taught by Kercher. See MPEP 2113. The process of welding does not appear to .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar baffles with tubes and attachment portions. 
In order to make the record clear, it should be noted that EP 3 279 434, listed in the IDS and used by other offices, does not qualify as prior art because its date doesn’t fulfill the prior art requirements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558.  The examiner can normally be reached on Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/WOODY A LEE JR/           Primary Examiner, Art Unit 3745